DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 Response to Amendment
The amendment filed on 3/15/2021 under 37 CFR 1.312 has been entered. Claims 1, 3                 -20 are pending in the Application. 
Claim Objections
Claim 1 objected to because of the following informalities: in line 13, “a stowed configuration” should be “the stowed configuration”, as “a stowed configuration” was previously recited in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah et al., US 2015/0192243 A1 (hereby Sharrah ‘243) in view of Hsieh, US 5340063 (hereby Hsieh ‘063).

Regarding claim 1, Sharrah ‘243 discloses “An area light, comprising: a base (20, Fig. 1A-C) having a first end (left side of Fig. 1C) and a second end (right side of Fig. 1C); a pair of legs (30ab, Fig. 1A-C) rotatably coupled to the first end of base (seen in Fig. 1A-C), wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration (seen in Fig. 1A-C) and is rotated away from the base when the area light is in an open configuration (seen in Fig. 2D); 
a light body (40, Fig. 2D) having a light head (70, Fig. 2D), the light body being rotatably coupled to the base on the first end of the base (seen in Fig. 2C), wherein the light body is rotated towards the base when the area light is in the stowed configuration (seen in Fig. 1A) and is rotated away from the base when the area light is in the open configuration (seen in Fig. 2D); and wherein the pair of legs is rotatable between a stowed configuration (seen in Fig. 1B), a tripod configuration (seen in Fig. 2E, ¶ [0042], the claim does not specify a standing tripod position), and a platform configuration (platform configuration is not specially defined, and so a platform configuration can be when the legs are in-between the locked state of Fig. 2E and the stowed state of Fig. 1B, such as 90 degrees from the base).”
However, Sharrah ‘243 does not disclose “a connector coupled to the pair of legs to enable the pair of legs to rotate together as a single unit, the connector being fixedly attached to each of the pair of legs.”
Hsieh ‘063 discloses a device with a base (1, Fig. 1) and retractable legs (22 and 22’, Fig. 1 and 2), and a connector (sing 24, Fig. 2) coupled to the pair of legs (seen in Fig. 2; col. 2, ln. 11-13, 58-60)  to enable the pair of legs to rotate together as a single unit (col. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a connector that is fixedly attached to each of the pair of legs, such as taught by Hsieh ‘063, between the legs, as taught by Sharrah ‘243. One of ordinary skill in the art would have fixed the connector to the legs for forcing the legs to pivot in unison with each other (Hsieh ‘063, col. 2, ln. 13-15), allowing for balanced weight distribution when the legs are extended.
Regarding claim 3, Sharrah ‘243 in view of Hsieh ‘063 discloses the invention of claim 1, as cited above, and further discloses “the connector is a flexible connector extending between the pair of legs to rotate the pair of legs together as a single unit (Hsieh ‘063, col. 2, ln. 58-60, coil spring, elastic band, suitable elastic element).

	Regarding claim 9, Sharrah ‘243 in view of Hsieh ‘063 discloses the invention of claim 1, as cited above, and further discloses “the pair of legs moves in the same rotational direction as one another (Sharrah ‘243, both legs swing outward away from the body, seen in Fig. 2D, and are on the same side with respect to the body; in the Instant Specification, ¶ [0036] teaches that in the open configuration, the legs are orientated at an angle relative to one another, where the proximal ends of the legs are closer together than the distal ends) .”



Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Hsieh ‘063, and further in view of Van Deursen et al., US 7364320 B2.

Regarding claim 4, Sharrah ‘243 in view of Hsieh ‘063 discloses the invention of claim 1, as cited above, except “a leg deploy mechanism operable to simultaneously deploy the pair of legs.”
Sharrah ‘243 does disclose a pair of latches to deploy the pair of legs (latches 34a and 34b, Fig. 2A, ¶ [0033]), but does not disclose a mechanism to simultaneously deploy the pair of legs.
Van Deursen discloses a light device with legs, and a deploy mechanism to simultaneously deploy the pair of legs from a stowed position (magnet 430 and metals 440, Fig. 3; abutting surfaces 30a and 40a, col. 5 ln. 45-49; col. 7, ln. 57-62; activation button 410).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a simultaneous deployment mechanism, such as taught by Van Deursen, to the latches, such as taught by Sharrah ‘243. One of ordinary skill in the art would have been motivated to include such a mechanism for including an easier and simpler to activate method of releasing the legs from the stowed position due to only needing to press a button (Van Deursen col. 7, ln. 57-62).
Regarding claim 5, Sharrah ‘243 in view of Hsieh ‘063 and Van Deursen discloses the invention of claim 4, as cited above, and further discloses “the leg deploy mechanism includes a pair of locking mechanisms (Van Deursen, magnet  430 and metal 440, Fig. 3; abutting surfaces 30a and 40a, col. 5 ln. 45-49) and an actuator (410, Fig. 4), wherein each locking mechanism of the pair of locking mechanisms corresponds to one leg of the pair of legs (seen in Van Deursen, Fig. 3, each leg has a metallic object 440).
	Regarding claim 6, Sharrah ‘243 in view of Hsieh ‘063 and Van Deursen discloses the invention of claim 5, as cited above, and further discloses the actuator is operable to .


Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Hsieh ‘063 and Van Deursen, and further in view of Hsieh, US 6923416 B1 (hereby Hsieh ‘416).

Regarding claim 7, Sharrah ‘243 in view of Hsieh ‘063 and Van Deursen discloses the invention of claim 5, as cited above, except for “each locking mechanism of the pair of locking mechanisms includes a pin that is engagable with one leg of the pair of legs to prohibit rotational movement of the one of the pair of legs.”
Hsieh ‘416 discloses a rotatable leg support that comprises a locking mechanism (Fig. 3) that selectively prohibits rotational movement of the leg, an actuator (123, Fig. 2 and 5) being actuable to disengage the locking mechanism such that the leg is rotatable when the actuator is actuated (seen in Fig. 5, as the pin 123 is pulled), and the locking mechanism includes a pin (12 and 123, Fig. 5) that is selectively received within a bore (23-27, Fig. 2) to prohibit rotational movement. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include the rotational system as such taught by Hsieh ‘416, to the base and legs as taught by Sharrah ‘243. One of ordinary skill in the art would have been motivated to use a pin lock to allow for the ability to control and lock the angular position of the leg supports at multiple positions (Hsieh ‘416, col. 4, ln. 12-15) such that the legs are deployed at different angles (Sharrah ‘243, ¶ [0024]).
Regarding claim 8, Sharrah ‘243 in view of Hsieh ‘063 and Van Deursen and Hsieh ‘416 discloses the invention of claim 4, as cited above, except for “the leg deploy mechanism is selectively engagable with a plurality of bores in each leg of the pair of legs to maintain each leg at a plurality of different angles relative to the base, the plurality of different angles corresponding to the stowed configuration, the tripod configuration, and the platform configuration.”
Hsieh ‘416 discloses a rotatable leg support that comprises a locking mechanism (Fig. 3) that selectively prohibits rotational movement of the leg, an actuator (123, Fig. 2 and 5) being actuable to disengage the locking mechanism such that the leg is rotatable when the actuator is actuated (seen in Fig. 5, as the pin 123 is pulled), and the locking mechanism includes a pin (12 and 123, Fig. 5) that is selectively received within a bore (23-27, Fig. 2) to prohibit rotational movement, and a plurality of bores (23-27, Fig. 2) for maintain the rotational relationship at a plurality of different angles. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include the rotational system as taught by Hsieh ‘416 to the base and legs as taught by Sharrah ‘243. One of ordinary skill in the art would have been motivated to include the pin lock and plurality of bores to allow for the ability to control and lock the angular position of the leg supports at multiple positions (Hsieh ‘416, col. 4, ln. 12-15) such that the head is at different heights with respect to a surface.




Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Barkdoll et al., US 2010/0085757 A1.

Regarding claim 10, Sharrah ‘243 discloses “An area light, comprising: a base (20, Fig. 1A-C) having a first end (left side of Fig. 1C) and a second end (right side of Fig. 1C); a pair of legs (30ab, Fig. 1A-C) rotatably coupled to the first end of base (seen in Fig. 1A-C), wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration (seen in Fig. 1A-C) and is rotated away from the base when the area light is in an open configuration (seen in Fig. 2D); 
a light body (40, Fig. 2D) having a telescoping mast  (42 and 44, Fig. 2D) and a light head (70, Fig. 2D) coupled to the telescoping mast (seen in Fig. 2D), the light body being rotatably coupled to the base on the first end of the base (seen in Fig. 2C), wherein the light body is rotated towards the base when the area light is in the stowed configuration (seen in Fig. 1A) and is rotated away from the base when the area light is in the open configuration (seen in Fig. 2D), and wherein the telescoping mast is configured to adjust a height of the light head relative to the base (¶ [0040]); 
a light deploy mechanism (pivot assembly 50, Fig. 4B) coupling the light body to the base, the light deploy mechanism being adjustable to move the light body between the stowed configuration and the open configuration”.
However, Sharrah ‘243 does not disclose “the light deploy mechanism includes a sleeve extending circumferentially around the light body, the sleeve being slidable in a linear direction along the light body”.
Barkdoll discloses a light device, with a rotation control mechanism which comprises a sleeve (350, Fig. 17) extending circumferentially around the light body (seen in Fig. 17 where it surrounds the pole), the sleeve being slidable in a linear direction along the light body (¶ [0084]).

Regarding claim 11, Sharrah ‘243 in view of Barkdoll discloses the invention of claim 10, as cited above, and further discloses ““the light deploy mechanism includes a rotational coupling (Barkdoll, 323, Fig. 20) and a hook (Barkdoll, 354, Fig. 20), the rotational coupling having a plurality of notches (Barkdoll, 334, Fig. 20), the hook being engagable with the plurality of notches to maintain the light body in a plurality of rotational positions relative to the base (Barkdoll, ¶ [0080]).
Regarding claim 12, Sharrah ‘243 in view of Barkdoll discloses the invention of claim 11, as cited above, and further discloses “engagement of the hook in a first of the plurality of notches maintains the light body in a first rotational position corresponding to the stowed configuration, and wherein engagement of the hook in a second of the plurality of notches maintains the light body in a second rotational position corresponding to the open configuration (Barkdoll, Fig. 20, the notches extend a full 90 degrees, and so are capable of locking the pole in the stowed position and open position of Sharrah ‘243).”
Regarding claim 13, Sharrah ‘243 in view of Barkdoll discloses the invention of claim 12, as cited above, and further discloses “engagement of the hook in a third of the plurality of notches maintains the light body in a third rotational position corresponding to the open configuration (Barkdoll, Fig. 20, multiple notches 334).”

Regarding claim 14, Sharrah ‘243 in view of Barkdoll discloses the invention of claim 11, as cited above, and further discloses “the hook extends from the sleeve, and wherein the sleeve and the hook are slidable in a first direction to disengage the hook from the plurality of notches (seen in Barkdoll, Fig. 20).”
Regarding claim 15, Sharrah ‘243 in view of Barkdoll discloses the invention of claim 14, as cited above, and further discloses “the light deploy mechanism further includes a biasing member that biases the sleeve in a second direction in which the hook is engaged with one of the plurality of notches (Barkdoll, spring of the spring loaded locking sleeve 350, Fig. 19, ¶ [0080])”.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Sharrah et al,. US 2012/0033415 A1 (Sharrah ‘415) and further in view of Weber et al., US 2013/0258645 A1.
Regarding claim 16, Sharrah ‘243 discloses “An area light, comprising: a base (20, Fig. 1A-C) having a first end (left side of Fig. 1C) and a second end (right side of Fig. 1C); a pair of legs (30ab, Fig. 1A-C) rotatably coupled to the first end of base (seen in Fig. 1A-C), wherein the pair of legs is rotated towards the base when the area light is in a stowed configuration (seen in Fig. 1A-C) and is rotated away from the base when the area light is in an open configuration (seen in Fig. 2D); 
a light body (40, Fig. 2D) having a light head (70, Fig. 2D), the light body being rotatably coupled to the base on the first end of the base (seen in Fig. 2C), wherein the light body is rotated towards the base when the area light is in the stowed configuration (seen in Fig. 1A) and is rotated away from the base when the area light is in the open configuration (seen in Fig. 2D); the light head is located at the second end of the base when the area light is in the stowed configuration (seen in Fig. 2B); 


However, Sharrah ‘243 does not disclose “a removable battery and a cover movable between an open position and a closed position, wherein the battery housing forms a sealed compartment when the cover is in the closed position; a first handle for carrying the area light in a vertical direction, the first handle positioned on the first end of the base; 
a first handle for carrying the area light in a vertical direction, the first handle positioned on the first end of the base”
Sharrah ‘415 discloses a light with a rotatable light body (Fig. 1) and a battery housing (110, Fig. 5) with a cover (130, Fig. 5) movable between an open position and a closed position (¶ [0031]), and the battery housing further includes a sealing ring around the perimeter of the battery housing (180, Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the battery and housing, as taught by Sharrah ‘243, to be removable and have a cover, such as taught by Sharrah ‘415. One of ordinary skill in the art would have been motivated to modify the battery and housing to be replaceable for allowing for the battery to be replaced in case of battery failure, or allowing for a drained battery to be replaced by a charged battery.	Weber discloses an area light (Fig. 11) with two handles (285 and 345, Fig. 11; ¶ [0051]), one on an end of the base (345, seen in Fig. 11) and the other on a side of the base (285, seen in Fig. 11).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include handles as taught by Weber to the area light base as taught by Sharrah ‘243. 
Additionally, bar (Sharrah ‘243 32, Fig. 2E) could function as a handle.
Regarding claim 17, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 16, and further discloses “the battery housing further includes a sealing ring (Sharrah ‘415: 138, Fig. 5) around the perimeter of the battery housing.”
Regarding claim 18, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 17, as cited above. Sharrah ‘415 further discloses “the sealing ring is composed of a flexible material that can be compressed (138 is an o-ring, which are flexible).”
Regarding claim 19, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 17, as cited above. Sharrah ‘415 further discloses “either the receptacle or the cover includes a recess, and wherein the sealing ring is at least partially disposed within the recess (seen in Sharrah ‘415 Fig. 5).”




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrah ‘243 in view of Sharrah ‘415 and Weber and Lin, US 2002/0094473 A1.

Regarding claim 20, Sharrah ‘243 in view of Sharrah ‘415 and Weber discloses the invention of claim 19, as cited above, except for “the other of the receptacle and the cover includes a lip that aligns with the recess, and wherein the lip partially extends into the 
Lin discloses a cover seal where o-ring (12A, Fig. 4), is placed in an o-ring groove (105A, Fig. 4), and the cover (20, Fig. 4), has a lip (protrusions of the cover) that partially extends into the recess and compresses the sealing ring when the cover is in the closed position (seen in Fig. 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the o-ring and cover structure as taught by Lin to the light as taught by Sharrah ‘243 in view of Sharrah ‘415 and Weber. One of ordinary skill in the art would have been motivated to include the o-ring and cover structure for providing a structure that compresses the sealing ring to create a more compressed seal, ensuring fewer contaminants.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875